DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2021 was filed after the mailing date of the Non-Final Rejection on 06/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 01/03/2022 was filed after the mailing date of the Non-Final Rejection on 06/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 04/19/2022 was filed after the mailing date of the Non-Final Rejection on 06/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Remarks
Claims 1-26 were pending. Claims 1, 9, 10, 12, 20 and 21 are amended. Claims 8 and 19 are cancelled. Claims 27-30 are added. Claims 1-7, 9-18 and 20-30 are currently pending. 
Claim Objections
Claim 25 is objected to because of the following informalities:  Claim 25 is depended from a cancelled claim 8. For the purpose of continuation of examination, examiner assumes claim 25 is depended from claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 9-16 and 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200077116 A1, hereinafter “Lee”) in view of Butt et al. (US 20060129909 A1, hereinafter “Butt”), and further in view of Wu et al. (US 20150237356 A1, hereinafter “Wu”.

Regarding claim 1. (currently amended): Lee discloses the system comprising:
an acceleration device (0064 and 0065; FIG. 2;“Mode select unit 40” and “motion vector prediction”) comprising:
input circuitry configured, for each of a first plurality of video frames to be encoded (0065-0066; and Figure 2;“Video data memory 41 and reference picture memory 64), to receive an input comprising at least one raw video frame (0065; FIG. 2;  raw video data from memory 41) and at least one reference frame, and to divide each of said first plurality of video frames to be encoded into a second plurality of blocks (0066; FIG. 2; reference picture memory 64); and
similarity computation circuitry configured, for each one of said first plurality of video frame to be encoded (0070 and 0071; Motion estimation unit 42 calculates a motion vector for a PU of a video block in an inter-coded slice by comparing the position of the PU to the position of a predictive block of a reference picture, no motion would be the same or very similar ): 
for each said block of said second plurality of blocks, to produce: a score of result blocks based on similarity of each said block in each frame to be encoded to every block of the reference frame (0143; FIG. 10; current picture 360 of a current view (V1) and a collocated picture 362 in a reference view (V0). Current picture 360 includes a current PU 364 including four sub-Pus 366A-366D (sub-PUs 366). Respective disparity vectors 374A-374D (disparity vectors 374) identify corresponding sub-PUs 368A-368D to sub-PUs 366 in collocated picture 362); and a displacement vector (0070; perform a motion search relative to the full pixel positions and fractional pixel positions and output a motion vector (displacement vector) with fractional pixel”),
wherein the acceleration device produces an acceleration device output comprising, for each one frame of the first plurality of video frames to be encoded, one result map for said one frame (0129-0131, 0139 and 0183; Figures 8 and 9), and
a second component receives, for each said one frame of the first plurality of video frames to be encoded, said one result map output from the acceleration device and produces, based at least in part on said output received from the acceleration device, a second component output in accordance with a coding standard (0043 and 0046; please also see, 0129-0131, 0139 and 0183; Figures 8 and 9). 
Lee failed to disclose producing an AC energy coefficient, and
each said AC energy coefficient is based, at least in part, when determining compensation of a first block T based on a second block C, on:
SAD(T,C) - |AVG(T) – AVG(C)| 
where: 
SAD represents Sum of Absolute Difference; 
| | represents absolute value; and 
AVG represents the average of pixel values in a given block;
wherein said second component distinct from the acceleration device.

However, Butt, in the same field of endeavor, shows an AC energy coefficient (0264-0265, 0300 and 0445; Figures 3.7; “[0265] The DCT coefficient modification of each non-zero AC coefficient c.sub.k is performed by calculating an energy based on local and block energies …”), and
each said AC energy coefficient is based, at least in part, when determining compensation of a first block T based on a second block C, on:
SAD(T,C) - |AVG(T) – AVG(C)| 
where: 
SAD represents Sum of Absolute Difference; 
| | represents absolute value; and 
AVG represents the average of pixel values in a given block (0315, 0346; Figures 3.7; “[0315] The frame-level psychovisual enhancement applies only to the P frames of the video track and is based on SAD value of the frame. During the encoding, the psychovisual module keeps a record of the average SAD (i.e. {overscore (SAD)}) of all of the P frames of the video track and the average distance of the SAD of each frame from its overall SAD (i.e. {overscore (DSAD)}). The averaging can be done using an exponential moving average algorithm. In one embodiment, the one-pass rate control algorithm described above can be used as the averaging period here (see description above).”; “[0346] A process for performing a macroblock SAD psychovisual enhancement in accordance with an embodiment of the present invention is illustrated in FIG. 3.7. The process 570 includes inspecting (572) an entire I frame to determine the average SAD (i.e. {overscore (MBSAD)}) for all of the macroblocks in the entire frame and the average difference of a macroblock's SAD from the average (i.e. {overscore (DMBSAD)}) is also obtained. In one embodiment, both of these macroblocks are averaged over the inter-frame coded macroblocks (i.e. the macroblocks encoded using motion compensation or other dependencies on previous encoded video frames). Two thresholds for applying the macroblock SAD enhancement are then derived (574) from these averages using the following formulae: T.sub.MBSADLower={overscore (MBSAD)}-{overscore (DMBSAD)}, and T.sub.MBSADUpper={overscore (MBSAD)}+{overscore (DMBSAD)}”).

It would have been obvious to person of having ordinary skilled in the art before the effective filing date to incorporate the AC energy coefficient of Butt in the system of Lee in order to yield predictable result of better quality encoded images.

Lee in view of Butt further failed to show the second component is distinct from the acceleration device.
However, Wu, in the same field of endeavor, shows the second component is distinct from the acceleration device (0065; Figure 4; “[0065] The general encoding control (420), which is split between the host encoder (for high-level encoding decisions) and accelerator (for low-level encoding decisions), receives pictures for the input video signal (405) as well as feedback (not shown) from various modules of the encoder (400). Overall, the general encoding control (420) provides control signals (not shown) to other modules to set and change coding parameters during encoding. In particular, in some example implementations, the host encoder for the encoder (400) can make rate-control decisions, which are conveyed to the accelerator for the encoder (400). The accelerator can, in turn, perform rate-distortion optimization or other decision-making processes consistent with the rate-control targets specified by the host encoder. In the accelerator, the general encoding control (420) can also evaluate intermediate results about data or states during encoding, for example, to improve motion estimation or rate-distortion analysis. The general encoding control (420) produces general control data (422) that indicates decisions made during encoding, so that a corresponding decoder can make consistent decisions. The general control data (422) is provided to the header formatter/entropy coder (490).”).

It would have been obvious to person of having ordinary skilled in the art before the effective filing date to incorporate the second component distinct from the acceleration device as shown by Wu in in the system of Lee and in the AC energy coefficient of Butt in order to yield predictable result of better quality encoded images.


Regarding claim 2. (original): Lee in view of Butt further in view of Wu shows the system according to claim 1. Lee further shows the system according to claim 1 and wherein said at least one raw video frame and said at least one reference frame are identical (0143; FIG. 10).  


Regarding claim 3. (original): Lee in view of Butt further in view of Wu shows the system according to claim 1. Lee further shows the system according to claim 1 and wherein the score of result blocks comprises a ranked list (0070; L0 and L1; also see 0090 and 0095).  


Regarding claim 4. (original): Lee in view of Butt further in view of Wu shows the system according to claim 1. Lee further shows the system according to claim 1 and wherein the result blocks are of fixed size (0049-0053); and variable size (0049-0053).  


Regarding claim 5. (original): Lee in view of Butt further in view of Wu shows the system according to claim 1. Lee further shows the system according to claim 1 and also comprising weighting circuitry configured to weight at least some of the second plurality of blocks (0216 and 0260).  


Regarding claim 9. (currently amended): Lee in view of Butt further in view of Wu shows the system according to claim 1. Lee further shows the system according to claim 1 [[8]], and wherein said second component comprises a plurality of second components, each of said plurality of second components producing a second component output in accordance with a coding standard, the coding standard for one of said plurality of second components being different from a coding standard of others of said plurality of second components (0043 and 0046).  


Regarding claim 10. (currently amended): Lee in view of Butt further in view of Wu shows the system according to claim 1. Lee further shows the system according to claim 1 [[8]] and wherein the second component includes an aggregation component configured to aggregate a plurality of adjacent blocks having equal displacement vectors into a larger block (0067; Figure 2; slice aggregates MBs).


Regarding claim 11. (original): Lee in view of Butt further in view of Wu shows the system according to claim 10. Lee further shows the system according to claim 10 and wherein the larger block has a displacement vector equal to a displacement vector of each of the plurality of blocks having equal displacement vectors, and the larger block has a score equal to a sum of scores of the plurality of blocks having equal displacement vectors (0045, 0054 and 0070; figure 13).  

Regarding claim 12. (currently amended): Method claim 12 is drawn to the method of using the corresponding system claimed in claim 1. Therefore, method claim 12 corresponds to system claim 1 and is rejected for same reasons of obviousness as used above.


Regarding claim 13. (previously presented): Method claim 13 is drawn to the method of using the corresponding system claimed in claim 2. Therefore, method claim 13 corresponds to system claim 2 and is rejected for same reasons of obviousness as used above.


Regarding claims 14-16.  (Original): Method claims 14-16 are drawn to the method of using the corresponding system claimed in claims 3-5. Therefore, method claims 14-16 correspond to system claims 3-5 and are rejected for same reasons of obviousness as used above.


Regarding claims 20-21. (currently amended): Method claims 20-21 are drawn to the method of using the corresponding system claimed in claims 9-10. Therefore, method claims 20-21 correspond to system claims 9-10 and are rejected for same reasons of obviousness as used above.

Regarding claim 22. (original): Method claim 22 is drawn to the method of using the corresponding system claimed in claim 11. Therefore, method claim 22 corresponds to system claim 11 and is rejected for same reasons of obviousness as used above.


Regarding claims 23 and 24. (original): Claims 23 and 24 have limitations similar to those treated in the rejections above and have been rejected for the same reasons of obviousness as used above.


Regarding claim 25. (previously presented): Claim 25 has limitations similar to those treated in the rejections above more specifically in the rejection to claim 1 shown above, and have been rejected for the same reasons of obviousness as used above.


Regarding claim 26. (previously presented): Method claim 26 is drawn to the method of using the corresponding system claimed in claim 25. Therefore, method claim 26 corresponds to system claim 25 and is rejected for same reasons of obviousness as used above.


Regarding claim 27. (new): Lee in view of Butt further in view of Wu shows the system according to claim 1. 
Wu further shows the system according to claim 1 and wherein the second component comprises a control unit for: 
motion estimation (0065; Figure 4; “[0065] The general encoding control (420), which is split between the host encoder (for high-level encoding decisions) and accelerator (for low-level encoding decisions), receives pictures for the input video signal (405) as well as feedback (not shown) from various modules of the encoder (400). Overall, the general encoding control (420) provides control signals (not shown) to other modules to set and change coding parameters during encoding. In particular, in some example implementations, the host encoder for the encoder (400) can make rate-control decisions, which are conveyed to the accelerator for the encoder (400). The accelerator can, in turn, perform rate-distortion optimization or other decision-making processes consistent with the rate-control targets specified by the host encoder. In the accelerator, the general encoding control (420) can also evaluate intermediate results about data or states during encoding, for example, to improve motion estimation or rate-distortion analysis. The general encoding control (420) produces general control data (422) that indicates decisions made during encoding, so that a corresponding decoder can make consistent decisions. The general control data (422) is provided to the header formatter/entropy coder (490).”; please see also 0019, 0043, 0054, 0063, 0066, 0082 and 0090); 
block partitioning (0063; Figure 4; “[0063] In example implementations, a host encoder for the encoder (400) controls the high-level behaviors of encoding. The host encoder sets at least some values of syntax elements for sequence parameter set ("SPS") and picture parameter set ("PPS") syntax structures. For H.264/AVC implementations, the host encoder can also set at least some values of syntax elements for slice-header syntax structures. For example, for a slice to be encoded, the host encoder controls RPL construction for the slice, coding format, picture order count, picture/slice type (I, P or B), whether the current picture is a reference picture, bit rate (e.g., through QP values, or through slice or picture size values, or by specifying bit rate for a sequence), entropy coding mode, deblocking filter decisions, and other encoding behaviors. For H.265/HEVC implementations, the host encoder can similarly set at least some values of syntax elements for SPSs, PPSs and slice headers (here, slice segment headers). The accelerator for the encoder (400) controls remaining encoding decisions. For H.264/AVC implementations, for example, the accelerator controls encoding decisions for slice data (macroblocks, sub-macroblocks, partitions, residual data units, or parts thereof), including mode decisions for motion estimation/compensation, intra-picture estimation/prediction and residual coding. Similarly, for H.265/HEVC implementations, the accelerator controls encoding decisions for blocks (CTBs of CTUs, CBs of CUs, PBs of PUs, TBs of TUs, etc.) of tiles and/or slices.”; please see also 0019, 0043, 0054, 0065, 0066, 0082 and 0090); and 
rate distortion (0065; Figure 4; “[0065] The general encoding control (420), which is split between the host encoder (for high-level encoding decisions) and accelerator (for low-level encoding decisions), receives pictures for the input video signal (405) as well as feedback (not shown) from various modules of the encoder (400). Overall, the general encoding control (420) provides control signals (not shown) to other modules to set and change coding parameters during encoding. In particular, in some example implementations, the host encoder for the encoder (400) can make rate-control decisions, which are conveyed to the accelerator for the encoder (400). The accelerator can, in turn, perform rate-distortion optimization or other decision-making processes consistent with the rate-control targets specified by the host encoder. In the accelerator, the general encoding control (420) can also evaluate intermediate results about data or states during encoding, for example, to improve motion estimation or rate-distortion analysis. The general encoding control (420) produces general control data (422) that indicates decisions made during encoding, so that a corresponding decoder can make consistent decisions. The general control data (422) is provided to the header formatter/entropy coder (490).”; please see also 0019, 0043, 0054, 0063, 0066, 0082 and 0090).

The motivation used in the rejection of claim 1 to combine Wu prior art in the Lee prior art in view of Butt prior art still applies to the combination of the prior arts on the rejection of claim 27.


Regarding claim 28. (new): Lee in view of Butt further in view of Wu shows the system according to claim 27. 
Wu further shows the system according to claim 27 and wherein said rate distortion comprises determining tradeoffs between bit rate and distortion (0055; “[0055] In some example implementations, the host encoder for the encoder (340) can make rate-control decisions, which are conveyed to the accelerator for the encoder (340). The accelerator can, in turn, perform rate-distortion optimization or other decision-making processes consistent with the rate-control targets specified by the host encoder. The accelerator may provide feedback information (e.g., about quality and/or bit rate of results of encoding) back to the host encoder, for the host encoder to use in rate-control decisions.” ; please see also 0063 and 0065).


Regarding claim 29. (new): Method claims 29 and 30 are drawn to the method of using the corresponding system claimed in claims 27 and 28. Therefore, method claims 29 and 30 correspond to system claims 27 and 28 and are rejected for same reasons of obviousness as used above.




Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Butt further in view of Wu as applied to claims 1 and 14 above, and further in view of HINZ et al. (US 20190058882 A1, hereinafter “Hinz”).

Regarding claim 7. (original): Lee in view of Butt further in view of Wu shows the system according to claim 1, but failed to teach the system comprising upsampling circuitry configured to upsample at least some of said second plurality of blocks, and wherein the score of results blocks is based on similarity of each said block to at least one upsampled block.  
However, in the same field of endeavor, Hinz shows the system comprising upsampling circuitry (0199, 00052-0054 and 0197-0203; Figures 25-28; “[0199] FIG. 25 shows such generation of an inter-layer intra prediction signal by a sum 732 of an (upsampled/filtered) base layer reconstruction signal 380 (BL Reco) and a spatial intra prediction that uses a difference signal 734 (EH Diff) of already coding neighboring blocks 736, where the difference signal (EH Diff) for the already coded blocks 736 is generated by subtracting 738 an (upsampled/filtered) base layer reconstruction signal 380 (BL Reco) from a reconstructed enhancement layer signal (EH Reco) (cp. 400) where already coded/decoded portions are shown hatched, the currently coded/decoded block/area/portion is 28. That is, the inter-layer intra prediction method illustrated in FIG. 25 uses two superimposed input signals to generate the prediction block. For this method a difference signal 734 is necessitated which is the difference of the reconstructed enhancement-layer signal 400 and the co-located reconstructed base layer signal 200 which might have been upsampled 220 to match the corresponding sample positions of the enhancement layer and can optionally be filtered before or after upsampling (it can also be filtered if no upsampling is applied as it would be the case in quality scalable coding). In particular, for spatial scalable coding, the difference signal 734 typically contains primarily high frequency components. The difference signal 734 is available for all already reconstructed blocks (i.e., for all enhancement layer blocks that have been already coded/decoded). The difference signal 734 for the neighboring samples 742 of already coded/decoded blocks 736 is used as input to a spatial intra prediction technique (such as the spatial intra prediction modes specified in H.264/AVC or HEVC). By the spatial intra prediction illustrated by arrows 744 a prediction signal 746 for the difference component of the block 28 to be predicted is generated. In a particular embodiment, any clipping functionality of the spatial intra prediction process (as known from H.264/AVC or HEVC) is modified or disabled to match the dynamic range of the difference signal 734. The actually used intra prediction method (which may be one of multiple provided methods and can include planar intra prediction, DC intra prediction, or a directional intra prediction 744 with any particular angle) is signaled inside the bitstream 6b. It is possible to use a spatial intra prediction technique (a method for generating a prediction signal using samples of already coded neighboring blocks) that is different from the methods provided in H.264/AVC and HEVC. The obtained prediction block 746 (using difference samples of neighboring blocks) is the first portion of the final prediction block 420.”).
It would have been obvious to person of having ordinary skilled in the art before the effective filing date to incorporate the upsampling filter of Hinz in the system of Lee in view of Butt further in view of Wu in order to yield predictable result.


Regarding claim 18. (original) Method claim 18 is drawn to the method of using the corresponding system claimed in claim 7. Therefore method claim 18 corresponds to system claim 7 is rejected for same reasons of obviousness as used above.

Allowable Subject Matter
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments filed on 09/20/2021 and supplemental argument filed on 01/13/2022 with respect to the amendments filed on 09/20/2021 and supplemental amendments filed on 01/13/2022 have been considered but are moot based on new ground of rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASMAMAW G. TARKO
Examiner, Art Unit 2482




/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482